U.S SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10–K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-6471 PGI INCORPORATED (Exact name of registrant as specified in its charter) FLORIDA 59-0867335 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) , ST. LOUIS, MISSOURI63105 (Address of principal executive offices) (314) 512-8650 (Issuer's telephone number) N/A (Former Name, Former Address and Former Fiscal year, if changed since last report) Securities registered pursuant to section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.10 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2012 cannot be determined.See Item 5 of Form 10-K. State the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date: As of March 29, 2013, 5,317,758 shares of Common Stock, par value $.10 per share, were outstanding. PGI INCORPORATED AND SUBSIDIARIES FORM 10 – K-2012 Contents and Cross Reference Index Part No. Item No. Description Form 10-K Page No. I 1 Business General 3 Most Recent Developments 3 1A Risk Factors 3 1B Unresolved Staff Comments 4 2 Properties 4 3 Legal Proceedings 4 4 Mine Safety Disclosures 4 II 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 6 Selected Financial Data 5 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 7A Quantitative and Qualitative Disclosures About Market Risk 10 8 Financial Statements and Supplementary Data 11 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 9A Controls and Procedures 26 9B Other Information 27 III 10 Directors, Executive Officers, and Corporate Governance 28 11 Executive Compensation 29 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 13 Certain Relationships and Related Transactions, and Director Independence 31 14 Principal Accountant Fees and Services 33 IV 15 Exhibits and Financial Statement Schedules 34 Signatures 35 Exhibit Index 36 2 Back to Table of Contents PART I ITEM 1. BUSINESS GENERAL As used in this Annual Report on Form 10-K, the “Company” refers, unless the context otherwise requires, to PGI Incorporated and its subsidiaries.The Company’s executive offices are at 212 S. Central, St. Louis, Missouri, 63105, and its telephone number is (314) 512-8650. The Company, a Florida corporation, was founded in 1958, and up until the mid 1990’s was in the business of building and selling homes, developing and selling home sites and selling undeveloped or partially developed tracts of land.Over approximately the last 15 years, the Company’s business focus and emphasis changed substantially as it concentrated its sales and marketing efforts almost exclusively on the disposition of its remaining real estate. This change was prompted by its continuing financial difficulties due to the principal and interest owed on its debt. Presently, the most valuable remaining asset of the Company is a parcel of 366 acres located in Hernando County, Florida. The Company also owns a number of scattered sites in Charlotte County, Florida (the “Charlotte Property”), which total approximately 60 acres, but most of these sites are subject to easements which markedly reduce their value, consist of wetlands of indeterminate value and/or are subject to obstacles to development and the sale of such property.As of December 31, 2012, the Company also owned six single family lots located in Citrus County, Florida. As of December 31, 2012, the Company had no employees, and all services provided to the Company are through contract services. MOST RECENT DEVELOPMENTS The principal remaining real property asset of the Company is a 366 acre undeveloped parcel in Hernando County, Florida, which property is encumbered by secured creditor claims. This parcel is difficult to value because of uncertainty related to the possible extension of the Suncoast Expressway, which terminates on the south side of Route 98 opposite this property. Planning continues for the proposed northward continuation of the Suncoast Expressway, and based on an endorsement by the Citrus County Commission in 2007 to re-adopt a project that was originally approved in 1998, the route that is presently believed to be the most probable is through the middle of this parcel of property. However, until and unless the uncertainty regarding the future expansion of the Suncoast Expressway and the related prospect of an eminent domain taking of a significant portion of the parcel is resolved, planning with respect to this property is difficult. The Company continues its efforts to dispose of all of its real estate. ITEM 1A. RISK FACTORS Not Applicable 3 Back to Table of Contents ITEM 1B. UNRESOLVED STAFF COMMENTS Not Applicable ITEM 2. PROPERTIES The primary asset of the Company is a 366 acre tract of vacant land in Hernando County, Florida. The present zoning, and hence the presently proposed use of this parcel, is for single family residential lot development. Several factors suggest that this originally planned use may be inappropriate and/or not the best use given present circumstances. Foremost among these factors is that the Suncoast Expressway may be extended to the north. Such an extension is almost certain to impact the property, since the probable routes as presently proposed would require a significant part of this tract. Additional factors include the present lack of water and sewers on the site, as well as the lack of roads on the site. Also, about forty acres of the property have been designated in the Hernando County’s future land use plan for commercial use rather than single family use. Finally, market demand appears to be shifting away from lots with greenways as originally contemplated in favor of larger estate type lots and/or higher density condo/townhouse development. Other vacant parcels, which could be competitive, do exist in the immediate area, most of which do not suffer the same planning constraint concerning the possible extension of the Suncoast Expressway. The property is encumbered by mortgages granted by the Company in connection with the primary lender debt of $824,000 in principal and accrued interest and the convertible debentures held by Love-1989 Florida Partners, L.P. (“Love-1989”) which total $19,856,000 in principal and accrued interest at December 31, 2012. The primary lender debt and convertible debentures are past due and in default (See Notes 7 and 9 to the Consolidated Financial Statements under Item 8). The Company also owns twelve parcels in Charlotte County, Florida approximating 60 acres in total. Substantially all such holdings, however, consist of scattered sites that are subject to development restrictions occasioned by being seriously impacted by wetlands. The potential purchaser market for such properties is extremely limited. The Company also owns six single family lots in Citrus County, Florida. The Company continues its efforts to dispose of all of its real estate. The Company believes the properties are adequately covered by insurance. ITEM 3. LEGAL PROCEEDINGS The Company, to its knowledge, currently is not a party in any legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable 4 Back to Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. There is no public trading market for the Company’s common equity securities. There have been no reported transactions in the Company’s common stock, par value $.10 (the “Common Stock”), since January 29, 1991, with the exception of the odd lot tender offer by PGIP, LLC, an affiliate of the Company (“PGIP”), in 2003 described previously in the Company’s annual report on Form 10-KSB for the fiscal year ended December 31, 2004. No dividends have ever been paid on the Common Stock, and payment of dividends on the Common Stock is restricted under the terms of the two indentures pursuant to which the Company’s outstanding subordinated convertible debentures are issued and by the terms of the Company’s preferred stock. As of December 31, 2012 to the Company’s knowledge, there were 596 holders of record of the Company’s Common Stock and approximately 445 debenture holders. ITEM 6. SELECTED FINANCIAL DATA Not Applicable ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS PRELIMINARY NOTE Because the liabilities of the Company far exceed the reported value of its assets, the most important information and analysis concerns the nature and probable actions of the major holders of the Company’s debt. Foremost among these are the Company’s 6.5% subordinated convertible debentures, which matured June, 1991, with an original face amount of $1,034,000, and its 6.0% subordinated convertible debentures which matured May, 1992, with an original face amount of $8,025,000. The cumulative amount due for these two issues is as follows: 12/31/2012 Principal Amount Due Unpaid Interest ($ in thousands) Subordinated debentures due June 1, 1991 $ $ Subordinated debentures due May 1, 1992 $ $ 5 Back to Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Both issues have been in payment default for approximately twenty years, and there has been little contact with or on behalf of the bondholders over the past several years. It is unclear whether any action on behalf of the bondholders is presently likely, given the negative net worth of the Company and continuing passage of time. Further, the Company believes that at least a portion of such claims (especially those with respect to the subordinated convertible debentures which matured on June 1, 1991) might be barred under the applicable statutes of limitations. If such claims are barred, it is possible that the Company would potentially have to record net income in like amount, without the receipt of any cash, and could potentially incur a large tax liability. Any such potential tax liability might be averted and/or mitigated, however, by the utilization of the Company’s tax loss carryforwards, which as of December 31, 2012 totaled approximately $ 47,445,000. Even if claims by the subordinated convertible debenture holders are barred in full and there is no cash tax consequence to the Company as a result of the utilization of the tax loss carry forwards, the Company would nonetheless have a substantial Stockholders’ Deficiency. As of December 31, 2012, the Stockholders’ Deficiency of the Company was $69,711,000. Similar defenses would not appear to apply to other creditors of the Company, and the credit and debenture agreements with the Company’s primary lender, PGIP, and the initial holder of its secured convertible debentures are secured by mortgages and security interests in certain assets of the Company. Therefore, the Company’s major effort and activities have been, and continue to be, to liquidate assets of the Company to pay the ordinary on-going costs of operation of the Company, with any surplus expected to be used to reduce the balance due to its primary lender (or to the initial holder of the secured convertible debentures), as required should the asset sale which generates such surplus include the collateral securing such debt. The Company attempts to realize full market value for each such asset, which may be at substantial variance from its present carrying value. However, the remaining major assets of the Company are both difficult to value and difficult to sell. Certain of these assets may be of so little value and marketability that the Company may elect not to pay the real estate taxes on selected parcels, which may eventually result in a defacto liquidation of such property by subjecting such property to a tax sale. Generally, the Company intends to continue to seek the liquidation of its assets and to use the proceeds from such liquidation to fund the normal cost of operations of the Company, with any surplus used to satisfy the requirements of the Company’s secured creditors if the asset liquidated is included in the collateral securing such debt. 6 Back to Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) RESULTS OF OPERATIONS Revenues Revenues for the year ended December 31, 2012 decreased by $27,000 to $29,000 compared to revenues of $56,000 for the year ended December 31, 2011 primarily as a result of no real estate sales revenue in 2012 as compared to $16,000 in real estate revenue generated from the sale of a single family lot in 2011. In addition, there was an $11,000 decrease in interest income during 2012. This decrease is a result of a lower balance on the short-term note receivable with Love Investment Company (“LIC”), an affiliate of L-PGI, the Company’s primary preferred stock shareholder, and the minimum interest rate under the terms of the note receivable dropped to 5% in 2012 as compared to 6% in 2011. The note receivable balance was $542,200 and 630,300 as of December 31, 2012 and 2011, respectively. The Company continues to be affected by a depressed real estate market and other factors as previously described under “Item 2. Properties.” Costs and Expenses Expenses for the years 2012 and 2011 were: Taxes and Assessments Consulting and Accounting-related party Legal and Professional General and Administrative General and administrative expenses increased by $96,000 during the year ended December 31, 2012, compared to the year ended December 31, 2011, of which approximately $94,000 was primarily due to cumulative annual administration fees for prior years relating to the 6% subordinated convertible debentures. General and administrative expenses also increased by approximately $2,000 in 2012 compared to 2011 due to the full year of compliance costs incurred in 2012 in connection with the SEC’s XBRL filing requirements. These filing requirements, however, did not become effective for the Company until the third quarter of 2011, which resulted in slightly less compliance costs in 2011. Interest expense for the two years ended December 31, 2012 and 2011 was: ($ in thousands) Interest Expense $ $ 7 Back to Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (CONTINUED) Interest expense in 2012 increased by $642,000 compared to 2011 as a result of interest accruing on past due balances which increase at various intervals throughout the year for accrued but unpaid interest. The net loss was $6,246,000 ($1.29 per share) for 2012 compared to a net loss of $5,483,000 ($1.15 per share) for 2011 with such increase being primarily attributable to the increase in interest expense described above. Included in the 2012 and 2011 loss per share computation is $640,000 ($.12 per share of Common Stock) of annual cumulative preferred stock dividends in arrears. FINANCIAL CONDITION Total assets decreased by $94,000 at December 31, 2012 compared to total assets at December 31, 2011 reflecting the following changes: Increase (Decrease) ($ in thousands) Cash and Cash Equivalents $
